Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant elected species C, all claims are either generic or read on the elected species. Election was made without traverse in the reply filed on 11/13/18.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first portion of the first plurality of fins is disposed on the main distributor tube, wherein a second portion of the first plurality of fins is disposed on the plurality of distributor tubes, and wherein the first portion of the first plurality of fins has a first longitudinal dimension that is greater than a second longitudinal dimension of the second portion of the first plurality of fins” of claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner notes that the opposite of the claimed is actually shown in fig. 6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim as written would be unclear to one skilled in the art as it appears to claim multiple groups of fins but doesn’t clearly identify how they are determined.  In fact, it is not clear based on the claim if there is any difference between the 1st, 2nd, and 3rd plurality of fins because as claimed the 2nd could be the entire 1st plurality, and the 3rd could be the entire 2nd plurality.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,546,820) in view of Garland (U.S. Patent 2,868,515).
Regarding claim 1, Whipple teaches a heat exchanger (fig. 1-5) of a heating, ventilation, and air conditioning (HVAC) system (Col. 3, ln 31-40), comprising a frame (element 10) configured to be disposed within an air handling enclosure of the HVAC system (col. 1, ln 14-32 & col. 3, ln 31-40), wherein the frame comprises a plurality of sheets (elements 30 and 40); and a plurality of coil passes (elements 16, 18, 26, and 28) retained by the plurality of sheets (per figures), wherein the plurality of coil passes is configured to direct a refrigerant flow therethrough to transfer heat with an air flow passing through the air handling enclosure (col. 1, ln 33-54 and col. 4, ln 21-29), and wherein the plurality of coil passes comprises a first linear portion (a first leg of hairpin tubes 16 and 26 see col. 4, ln 2-8) and a second linear portion (a second leg of hairpin tubes 16 and 26 see col. 4, ln 2-8); a U-bend (u-bend of tube 16, col. 4 ln2-8) fluidly coupling the first linear portion and the second linear portion (per fig. 1-5)
Whipple doesn’t teach and a plurality of fins disposed on an outer surface of the U-bend. Garland teaches a plurality of fins disposed on an outer surface of the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Regarding claim 2, Whipple does not teach the plurality of fins comprises a plurality of ribbon-type fins, and wherein the plurality of ribbon-type fins comprises a metallic strip that extends helically around the outer surface of the U-bend.
Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type), and wherein the plurality of ribbon-type fins comprises a metallic strip that extends helically around the outer surface of the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Regarding claim 3, Whipple teaches the plurality of fins is disposed within an air flow path of the air flow passing through the air handling enclosure (Col. 1, ln 33-54).
Regarding claim 4, Whipple does not teach the plurality of fins is injection molded or integrally formed with the U-bend.  Garland teaches fins formed with the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
The fins being injection molded or integrally formed with the tubes is well known in the art (see Ojiro et al. U.S. PGPub 2010/0276133 para. 0047-0049), it would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Garland to be made as claimed, the motivation would be to use well known and reliable construction techniques.
Examiner further notes, in product-by-process claim limitations such as this “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection is made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113. This rejection under 35 U.S.C. 103 is proper because the “patentability of a product does not depend on its method of production.” In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 5, Whipple teaches the frame comprises an A-shape (fig. 5).
Regarding claim 6, Whipple teaches the plurality of sheets extends in a first direction, wherein the first linear portion and the second linear portion each extend in a second direction through corresponding openings of the plurality of sheets, and wherein the first direction is crosswise to the second direction (per fig. 2 and 4, and in col. 4, ln 2-8).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,546,820) in view of Garland (U.S. Patent 2,868,515), and in further view of Paulman et al. (U.S. Patent 4,794,985).
Regarding claim 7, Whipple does not teach a distance between the first linear portion and the second linear portion is defined along the first direction and is at least twice a longitudinal dimension of the plurality of fins. Paulman teaches a width between the first and the second linear portions of the plurality of coil passes is at least twice as wide as a height of the first plurality of fins (per fig. 7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the tubes of Whipple could be modified to include the distance and fins of Paulman, the motivation to do so is so that fins do not interfere with those fins on tubes above or below.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,546,820) in view of Garland (U.S. Patent 2,868,515), and in further view of Halstead (U.S. Patent 5186,248).
Regarding claim 8, Whipple does not expressly teach a header manifold fluidly coupled to the plurality of coil passes, wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes, and wherein a plurality of ribbon-type fins is disposed on an additional outer surface of the header manifold.
Halstead teaches a header (element 20, the tank of Halstead reads on the broad limitation of a header manifold) fluidly coupled to the plurality of coil passes, wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes (element 20, fig.1) and a plurality of fins (element 92) is disposed on an additional outer surface of the header manifold (col. 5, ln 26-33).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the header and fins of Halstead, the motivation to do so is the well-known benefit of even distribution of fluid to the tubes and improved efficiency (Col. 5, ln 26-33).
Halstead teaches fins but is silent on their type.  Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type), and wherein the plurality of ribbon-type fins comprises a metallic strip that extends helically around the outer surface of the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Halstead could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Regarding claim 9, Whipple does not expressly teach a distributor fluidly coupled to the plurality of coil passes, wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes, and wherein a plurality of ribbon-type fins is disposed on an additional outer surface of the header manifold.
Halstead teaches a distributor (element 20, the tank of Halstead reads on the broad limitation of a distributor) fluidly coupled to the plurality of coil passes, wherein the distributor is configured to receive the refrigerant flow from the plurality of coil passes (element 20, fig.1) and a plurality of fins (element 92) is disposed on an additional outer surface of the distributor (col. 5, ln 26-33).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the distributor and fins of Halstead, the motivation to do so is the well-known benefit of even distribution of fluid to the tubes and improved efficiency (Col. 5, ln 26-33).
Regarding claim 10, Whipple does not teach the plurality of additional fins comprises a plurality of ribbon-type fins.  The use of fins being ribbon type is well known in the art as shown by Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Halstead to include the ribbon-type fins as shown by Garland, the motivation to do so is to increase the effective surface area (Col. 1, ln 28-33).
Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,546,820) in view of Halstead (U.S. Patent 5,186,248), and in further view of Larinoff (U.S. Patent 4,926,931).
Regarding claim 11, Whipple teaches a heat exchanger (fig. 1-5) of a heating, ventilation, and air conditioning (HVAC) system (Col. 3, ln 31-40), comprising a frame (element 10) configured to be disposed within an air handling enclosure of the HVAC system (col. 3, ln 31-40), wherein the frame comprises a plurality of sheets (elements 30 and 40); a plurality of coil passes (elements 16, 18, 26, and 28) retained within the frame by the plurality of sheets (per figures), wherein the plurality of coil passes is configured to direct a refrigerant flow therethrough to transfer heat with an air flow passing through the air handling enclosure (col. 1, ln 33-54 and col. 4, ln 21-29).
Whipple does not teach a distributor fluidly coupled to the plurality of coil passes, wherein the distributor is configured to provide the refrigerant flow to the plurality of coil passes, and wherein a first plurality of fins is disposed on a first outer surface of the distributor; and a header manifold fluidly coupled to the plurality of coil passes, wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes, and wherein a second plurality of fins is disposed on a second outer surface of the header manifold.
Larinoff teaches a distributor (element 36 & 38 & 35) fluidly coupled to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9), wherein the distributor is configured to provide the refrigerant flow to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9); and a header manifold (element 37 & 39 & 70) fluidly coupled to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9), wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9).  Examiner notes that in the art the terms header/manifold are generally considered interchangeable and a distributor as claimed is merely the inlet header/manifold.  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the distributor/header/manifold  of Larinoff, the motivation to do so is the well-known benefit of even distribution and recentralizing of fluid to and from the tubes and improved efficiency.
Halstead teaches a distributor/header/manifold (element 20, the tank of Halstead reads on the broad limitation of a header manifold) and a plurality of fins (element 92) is disposed on an additional outer surface of the header/manifold (col. 5, ln 26-33).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Larinoff could be modified to include fins of Halstead on the header/manifold, the motivation to do so is the well-known benefit of improved efficiency in heat transfer by the fins (Col. 5, ln 26-33).
Regarding claim 13, Larinoff teaches the distributor comprises a main distributor tube (element 35); and a plurality of distributor tubes (elements 36 and 38) fluidly coupled between the main distributor tube and the plurality of coil passes (per fig. 2-3), wherein each distributor tube of the plurality of distributor tubes is configured to receive a respective portion of the refrigerant flow from the main distributor tube and direct the respective portion to a corresponding parallel circuit of the plurality of coil passes (per fig. 2-3 and col. 5, ln 56-col. 6 ln 9).
Regarding claim 14, the prior art does not expressly teach a first portion of the first plurality of fins is disposed on the main distributor tube, wherein a second portion of the first plurality of fins is disposed on the plurality of distributor tubes, and wherein the first portion of the first plurality of fins has a first longitudinal dimension that is greater than a second longitudinal dimension of the second portion of the first plurality of fins.
Variance in fin sizes would be an obvious matter of design choice. A mere change in the size of a component. A change is size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237, (CCPA 1955). Further It would have been obvious to one having ordinary skill in the art at the time the invention was made to vary fin size to optimize heat transfer area by changing the fin sizes based upon space limitations and air flow  distribution, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Examiner notes that applicant provides no criticality for this limitation and actually teaches and shows the opposite in the figures (see figure 6 where the smallest fins are on the main distribution tube).  Such changes/variance would be obvious to do to meet space limitations and make sure that fins do not interfere with each other.
Regarding claim 15, Larinoff teaches the header manifold comprises a main header manifold tube (element 70); and a plurality of header manifold tubes (elements 37 and 39) fluidly coupled between the plurality of coil passes and the main header manifold tube (fig. 2-3), wherein each header manifold tube of the plurality of header manifold tubes is configured to receive a respective portion of the refrigerant flow from a corresponding parallel circuit of the plurality of coil passes and direct the respective portion to the main header manifold tube (fig. 2-3, col. 5, ln 56-col. 6 ln 9).  The motivation for this combination with Whipple would be the same as claim 11.
Claims 12, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Whipple (U.S. Patent 4,546,820) in view of Halstead (U.S. Patent 5,186,248), and in further view of Larinoff (U.S. Patent 4,926,931) and Garland (U.S. Patent 2,868,515).
Regarding claim 12, Larinoff teach the headers/manifold (36-39 are in the airflow path (per fig. 2-3) thus the applied art of claim 11 above wherein the first and second plurality of fins are on the distributor/header/manifold would obviously also be in the airflow path as claimed. The use of fins being ribbon type is well known in the art as shown by Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Halstead to include the ribbon-type fins as shown by Garland, the motivation to do so is to increase the effective surface area (Col. 1, ln 28-33).
Regarding claim 16, Halstead teaches distributor/header/manifold having fins thus having fins on various parts of the header manifold as in claim limitation of the second plurality of fins comprises a plurality of ribbon-type fins, wherein a first portion of the plurality of ribbon-type fins is disposed on the main header manifold tube, and wherein a second portion of the plurality of ribbon-type fins is disposed on the plurality of header manifold tubes.  The use of fins being ribbon type is well known in the art as shown by Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type) for the same motivation as above claim form which this depends.  The use of fins being ribbon type is well known in the art as shown by Garland teaches fins comprises a plurality of ribbon-type fins (elements 11, the fins taught are ribbon-type).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple and Halstead to include the ribbon-type fins as shown by Garland, the motivation to do so is to increase the effective surface area (Col. 1, ln 28-33).
Regarding claim 17, Whipple teaches the plurality of coil passes comprises a first linear portion (a first leg of hairpin tubes 16 and 26 see col. 4, ln 2-8) and a second linear portion (a second leg of hairpin tubes 16 and 26 see col. 4, ln 2-8); a U-bend (u-bend of tube 16, col. 4 ln2-8) fluidly coupling the first linear portion and the second linear portion (per fig. 1-5).
Whipple doesn’t teach and a plurality of fins disposed on an outer surface of the U-bend. Garland teaches a plurality of fins disposed on an outer surface of the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Whipple could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (U.S. Patent 5,207,074) in view of Garland (U.S. Patent 2,868,515).
Regarding claim 18, Cox teaches a heating, ventilation, and air condition (HVAC) system  (Col. 3, ln 4-22), comprising an air handling enclosure (element 14); a heat exchanger frame (fig. 2), wherein the heat exchanger frame comprises a plurality of sheets (elements 55); and a plurality of heat exchanger coils (elements 32) retained within the heat exchanger frame by the plurality of sheets (per fig. 2), wherein, during operation of the HVAC system, the plurality of heat exchanger coils directs a refrigerant flow therethrough to transfer heat with an air flow passing through the heat exchanger disposed within the air handling enclosure (fig. 1, col. 5, ln 31-col. 6, ln37), and wherein the plurality of heat exchanger coils comprises a first linear portion (one element 40) and a second linear portion (another element 40); a U-bend (elements 42) fluidly coupling the first linear portion and the second linear portion (fig. 4, col. 5, ln 31-col. 6, ln37)
Cox does not teach a plurality of ribbon-type fins disposed on an outer surface of the U-bend.  Garland teaches a plurality of ribbon-type fins disposed on an outer surface of the U-bend (per fig. 2).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Cox could be modified to include the fins of Garland, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Regarding claim 19, Cox teaches a supply fan (element 18) configured to direct the air flow along an air flow path through the air handling enclosure during operation of the HVAC system (per fig. 1).  It would have been obvious that in combination the plurality of ribbon-type fins is disposed within the air flow path as the entire coil of cox is in the airflow thus the fins would be, the motivation to do so is to increase the effective surface area and heat transfer of tubing and heat exchanger (Col. 1, ln 28-33).
Regarding claim 20, Garland teaches the plurality of ribbon-type fins is formed by a continuous strip that extends in a spiral around the outer surface of the U- bend (per fig. 2).  Note the statement of obviousness and motivation would be the same as for claim 18.
Regarding claim 21, Garland teaches, wherein the continuous strip is attached to the outer surface of the U-bend (per fig. 2).  Note the statement of obviousness and motivation would be the same as for claim 18.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (U.S. Patent 5,207,074) in view of Garland (U.S. Patent 2,868,515), and further view of Larinoff (U.S. Patent 4,926,931).
Regarding claim 22, Cox does not teach a distributor fluidly coupled to the plurality of heat exchanger coils and configured to provide the refrigerant flow to the plurality of heat exchanger coils, wherein a first plurality of fins is disposed on a first outer surface of the distributor; and a header manifold fluidly coupled to the plurality of heat exchanger coils and configured to receive the refrigerant flow from plurality of heat exchanger coils, wherein a second plurality of fins is disposed on a second outer surface of the header manifold.
Larinoff teaches a distributor (element 36 & 38 & 35) fluidly coupled to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9), wherein the distributor is configured to provide the refrigerant flow to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9); and a header manifold (element 37 & 39 & 70) fluidly coupled to the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9), wherein the header manifold is configured to receive the refrigerant flow from the plurality of coil passes (per figure2 and col. 5, ln 56-col. 6 ln 9).  Examiner notes that in the art the terms header/manifold are generally considered interchangeable and a distributor as claimed is merely the inlet header/manifold.  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Cox could be modified to include the distributor/header/manifold  of Larinoff, the motivation to do so is the well-known benefit of even distribution and recentralizing of fluid to and from the tubes and improved efficiency.
Halstead teaches a distributor/header/manifold (element 20, the tank of Halstead reads on the broad limitation of a header manifold) and a plurality of fins (element 92) is disposed on an additional outer surface of the header/manifold (col. 5, ln 26-33).  It would have been obvious to one having ordinary skill in the art at the time of filing of the claimed invention that the heat exchanger of Cox and Larinoff could be modified to include fins of Halstead on the header/manifold, the motivation to do so is the well-known benefit of improved efficiency in heat transfer by the fins (Col. 5, ln 26-33).
Regarding claim 23, the fins of the combination for claim 22 above may be broken down into subgroups as claimed- the plurality of ribbon-type fins is a first plurality of ribbon-type fins, wherein the first plurality of fins comprises a second plurality of ribbon-type fins, and wherein the second plurality of fins comprises a third plurality of ribbon-type fins.  Specifically, since these subgroups as claimed have no specific defined identification of how they are determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763